Title: To Benjamin Franklin from Israel Pemberton, 11 December 1758
From: Pemberton, Israel
To: Franklin, Benjamin


December 11, 1758
At the late Treaty Teedyuscung confirmed the Purchase of 1749;
   *This was a Purchase made by the Proprietors from the Six Nations, of Lands claimed by the Delawares.
 his Motives for this Confirmation, were to engage the Six Nations to confirm the Wyoming Lands to him and his People; but such Measures were pursued, by our proprietary Managers, to prevent it, and to set the Indians at variance with each other, that all our Arguments, Persuasions and Presents were scarce sufficient to keep them from an open Rupture.
The Business was shamefully delayed from Day to Day, which the Minutes are calculated to screen; but it well known to us who attended, that the Time was spent in attempting Teedyuscung’s Downfal, and silencing or contradicting the Complaints he had made; but he is really more of a politician than any of his Opponents, whether in or out of our proprietary Council; and if he could be kept sober, might probably soon become Emperor of all the neighbouring Nations.
His old Secretary not being present, when the Treaty began, he did not demand the Right of having one, and thought it unnecessary, as he was determined rather to be a Spectator than active in public Business, so that we are imposed on in some Minutes of Consequence.
General Forbes’s proceeding with so much Caution has furnished Occasion for many imprudent Reflections; but I believe he pursued the only Method, in which he could have succeeded. Whether he is a Soldier or not I cannot judge, nor is it my Business; but I am certain he is a considerate understanding Man; and it is a Happiness to these Provinces, that he prudently determined from the entrance on the Command here, to make use of every rational Method of conciliating the Friendship of the Indians, and drawing them off from the French; so that since we had his Countenance and Directions, our pacific Negotiations have been carried on with some Spirit, and have had the desired Effect.
The Express left the General at Fort Duquesne (now Pitt’sburgh) on the 30th ult. and says he would stay to meet the Indians, of whom he expected five hundred in a Day or two, having heard they were near him on the other Side the River. He will, no doubt, provide for divers Matters shamefully neglected at Easton, where our proprietary Agents wisely releas’d to the Indians all the Lands westward of the Mountains, without so much as stipulating for the keeping a trading House in any Part of that extensive Country.
This Neglect is now much noticed; and as we are assur’d there will be a great Want of Goods there this Winter, I am fitting out two Waggons with about £5 or 600 worth of Strouds, Blankets, Matchcoats, &c. which shall be sent to the General either to be sold or given away in such Manner, as may most effectually promote the public Interest: The Weather being pleasant and mild, and the Roads good, I am in hopes they will be conveyed to Ray’s-Town in a few Days. Our Friendly Association have, out of their Fund, expended upwards of £2000 but the Cost of these Goods must be paid (if they are given away) out of the Contributions of the Menonists and Swengfelders, who put about £1500 into my Hands for these Purposes. I am, &c.
